ICJ_075_LandIslandMaritimeFrontier_SLV_HND_1990-02-28_ORD_01_NA_02_FR.txt. OPINION DISSIDENTE DE M. ELIAS
[Traduction]

Je me dissocie de l’ordonnance qu’a rendue la Cour car j'estime que
c’est la Cour plénière et non la Chambre qui devrait connaître de la
requête à fin d’intervention du Nicaragua et statuer sur cette requête.

Ma première raison est fondée sur la question essentielle de l’étendue
de la compétence des chambres: l'étendue de la compétence de la pré-
sente Chambre, ou de toute autre chambre constituée par la Cour en
application de son Règlement actuel, n’est ni finale ni définitive, de sorte
qu’on ne peut considérer que la compétence est directement transférable
de la Cour internationale de Justice elle-même à l’une des chambres visées
à l’article 26 du Statut ou dans tout autre texte.

Ma seconde raison, presque inattaquable, est que l’article 27 du Statut
dispose clairement que «tout arrêt rendu par l’une des chambres prévues
aux articles 26 et 29 sera considéré comme rendu par la Cour». Il s’ensuit
obligatoirement que la Cour et tous ses membres sont liés par un arrêt rendu
par une chambre, encore qu'ils ne le seraient pas nécessairement par un
arrêt auquel une chambre parviendrait par n’importe quel moyen ou au mé-
pris d’une règle de bonne administration de la justice qui serait négligée ou
mal interprétée ou que la Cour finirait par rejeter. En effet, chaque membre
de la Cour est certes lié par la décision d’une chambre, mais ceux d’entre
eux qui ne sont pas membres de cette chambre n’ont pas la possibilité ni
même le droit de prendre part à ses travaux ou d'intervenir dans ceux-ci
avant qu’elle ait rendu sa décision. Cela veut dire qu’ils n’ont pas la faculté
de formuler des critiques ou de relever des lacunes avant que la chambre ait
statué; et la Cour n’a pas non plus l’occasion d'intervenir. Or, conformé-
ment au Statut actuel, la décision doit être considérée comme liant égale-
ment la Cour, sans que celle-ci ait la moindre possibilité d’intervenir.

On ne saurait toutefois concevoir que la compétence qui est conférée à
la Cour par l’article 36 du Statut ne souffre aucune exception et lie seule-
ment la Cour au sens du droit tel que le Statut l’envisage. Si, pour une
raison quelconque, une chambre exerce une prétendue compétence et que
cette compétence est viciée au regard d’une règle de droit ou d’une règle
de bonne administration de la justice, l’arrêt rendu par cette chambre peut
ne pas être accepté à tous égards comme obligatoire ipso facto, même si cet
arrêt ne semble par ailleurs pas devoir susciter de critiques. Il s’ensuit que,
comme l’article 26 du Statut lui-même ou l’article correspondant du
Règlement, en application duquel les chambres sont créées, ne définissent
pas de la sorte l’étendue des pouvoirs et le mandat d’une chambre consti-
tuée pour connaître d’une affaire particulière, il ne peut y avoir tranfert
global de la compétence générale de la Cour par la dévolution d’une
affaire déterminée à une chambre déterminée. Il reste d’ailleurs à prouver

10
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. DISS. ELIAS) 10

qu’une chambre est à tous égards l'équivalent de la Cour. Il y a lieu de
relever qu’en vertu de l’article 30 de son Statut la Cour se réserve le droit
exclusif de déterminer «par un règlement le mode suivant lequel elle
exerce ses attributions. Elle règle notamment sa procédure» (les italiques
sont de moi). Cela montre que la Chambre n’est pas entièrement libre et
qu'il est possible que certains aspects de la compétence aient un caractère
résiduel ou ne puissent être exercés que par la Cour elle-même.

Lorsque la procédure devant les chambres a été conçue et élaborée — un
peu hâtivement, semble-t-il — on ne s’est pas suffisamment préoccupé de
définir toutes ses implications sur l’administration de la justice. On s’en
rend bien compte en explorant les arcanes des décisions rendues jusqu’à
présent dans le cadre de la procédure devant des chambres, depuis l’adop-
tion de cette procédure dans l'affaire de la Délimitation de la frontière mari-
time dans la région du golfe du Maine. On a vu à maintes reprises que toute la
procédure devant les chambres avait besoin d’être complètement revisée, en
particulier au regard de ses implications sur l’énonciation de principes
généraux du droit international, comme celui de l’intervention, énonciation
qui va nécessairement au-delà de l’examen des questions limitées que l’ar-
ticle 26 considère comme constituant la seule activité d’une chambre. On ne
peut demander à une chambre de dégager des principes généraux de droit
international public; elle n’est par conséquent pas investie de la même auto-
rité ni de la même compétence que la Cour, à moins que, dans une affaire
déterminée, cela ne soit spécialement prévu lors de la constitution de la
chambre ou que cela ne ressorte de sa genèse.

Enfin, la présente ordonnance est trop étroite; il semble que l’on s’y soit
efforcé de traduire une conception restreinte de l’intervention, notion qui
est en tout cas plus large que la teneur de l'ordonnance de la Cour ou
même que ses répercussions lointaines. En ne permettant pas que la
requête du Nicaragua soit examinée par la Cour, l’ordonnance ne tient
pas compte d’une considération importante, à savoir que cette requête
peut soulever des problèmes tels que la désignation d’un juge ad hoc ou
d’autres questions concernant la composition de la Chambre elle-même.
Si ces problèmes étaient examinés par la Cour, celle-ci pourrait procéder
par renvoi de la requête du Nicaragua devant la Chambre pour qu’elle
règle la question de façon appropriée. On ne peut s’attendre à ce que,
plusieurs fois de suite pendant qu’elle connaît d’une même requête, la
Chambre renvoie une ou plusieurs questions de ce genre à la Cour plé-
niére, afin d’en obtenir des directives. Il est clair qu’on ne peut s'attendre
à ce qu’une chambre ayant une compétence ou une juridiction égale à
celle de la Cour puisse ainsi déférer les questions à «son» propre organe
au sein du système de la Cour. Il ne faut pas non plus permettre que la
Chambre puisse connaître un jour de questions telles que la désignation
d’un juge ad hoc; c’est là un autre problème de droit international général
dont la portée est de toute façon trop large pour la Chambre.

{Signé} T. O. ELias.

11
